Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2012/0141674 to Park et al.
Regarding claims 1 and 19:   Park et al. disclose an evaporation apparatus as claimed and comprising:  a housing (Fig. 1, 30); and evaporation crucible (10) with a plurality of nozzles (Figs. 1-3, 12) arranged substantially along a first direction; a transporting apparatus (20 and movement mechanism, see, e.g., para. 38) in the housing, wherein the transporting apparatus is above the evaporation crucible and configured to support a substrate (S) for receiving vapor evaporated from the plurality of nozzles of the evaporation crucible.
Additionally, the evaporation crucible comprises:   a crucible body (11), wherein the plurality of nozzles are connected to the crucible body, each of which has an opening on a side distal to the crucible body; wherein the plurality of nozzles comprises a first nozzle on a first edge of the plurality of nozzles (e.g. leftmost nozzle); and the first nozzle has a first height relative to a surface of the crucible body on a side proximal to the first edge greater than a second height relative to the surface of the crucible body on a side distal to the first edge.  
With respect to claim 2, wherein the first nozzle has a first opening; and a plane of the first opening is inclined with respect to a cross-section of the first nozzle normal to a central axis of the first nozzle at a first angle in a range of approximately 5 degrees to approximately 85 degrees.  Again, see, e.g., Figs. 1-3 and para 46.
With respect to claim 3, wherein the plurality of nozzles comprises a second nozzle on a second edge of the plurality of nozzles (e.g. rightmost nozzle), the second edge being opposite to the first edge; and the second nozzle has a third height relative to the surface of the crucible 
With respect to claim 4, the second nozzle has a second opening; and a plane of the second opening is inclined with respect to a cross-section of the second nozzle normal to a central axis of the second nozzle at a second angle in a range of approximately 5 degrees to approximately 85 degrees.  Again, see, e.g., Figs. 1-3 and para 46.
With respect to claim 5, wherein the third height is substantially the same as the first height; and the fourth height is substantially the same as the second height.  Again, see, e.g., Figs. 1-3 and para 46.
With respect to claim 6, wherein the plane of the first opening and the plane of the second opening are inclined toward each other so that the plane of the first opening and the plane of the second opening intersect on a side of the first opening and the second opening proximal to the crucible body; a plane normal to the plane of the first opening and a plane normal to the plane of the second opening are substantially parallel to each other; the plane of the first opening is inclined with respect to a cross-section of the first nozzle normal to a central axis of the first nozzle at a first angle in a range of approximately 5 degrees to approximately 85 degrees; the plane of the second opening is inclined with respect to a cross-section of the second nozzle normal to a central axis of the second nozzle at a second angle in a range of approximately 5 degrees to approximately 85 degrees; and the first angle and the second angle are substantially the same.  Again, see, e.g., Figs. 1-3 and para 46.
With respect to claim 12, wherein the first height is a maximal height along an edge of the first opening; and the second height is a minimal height along the edge of the first opening.  Again, see, e.g., Figs. 1-3 and para 46.
With respect to claim 13, wherein the third height is a maximal height along an edge of the second opening; and    the fourth height is a minimal height along the edge of the second opening.  Again, see, e.g., Figs. 1-3 and para 46.
With respect to claim 14, wherein central axes of the plurality of nozzles are substantially parallel to each other.  Again, see, e.g., Figs. 1-3 and para 46.
With respect to claim 15, wherein each of the plurality of nozzles has a cross-section normal to its central axis; and the cross-section of each of the plurality of nozzles has a substantially the same area.  Again, see, e.g., Figs. 1-3 and para 46.
With respect to claim 16, wherein each of the plurality of nozzles comprises a single opening.  Again, see, e.g., Figs. 1-3 and para 46.
With respect to claim 17, wherein a projection of each of the plurality of nozzles on the crucible body has a substantially the same shape and a substantially the same area.  Again, see, e.g., Figs. 1-3 and para 46.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. as applied to claims 1-6, 12-17 and 19 above and as further described below.
Park et al. disclose the invention substantially as claimed and as described above.
Park et al. fail explicitly disclose a third nozzle (or any nozzle) having a substantially uniform fifth/sixth height along its opening such that is substantially normal to a central axis and/or the fifth/sixth height substantially equal to the second height and/or the fourth height and a plane of an opening of any nozzle between the first nozzle and the second nozzle is normal to its central axis.
 However, Park et al. teach that the nozzles and their openings may have optimized heights which may or may not be positioned at an angle for the purpose of depositing an amount of material that is substantially uniform (see, e.g., paras. 45-66).
Examiner also notes that the courts have ruled where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the angles and heights of the nozzle and its openings are considered to be optimizable variables.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided the nozzles and their openings optimized which may or may not be positioned at an angle in order to deposit an amount of material that is substantially uniform as taught by Park et al.  
With respect to claim 18, Park et al. disclose the invention substantially as claimed and as described above.
Park et al. fail explicitly disclose a projection of each of the plurality of nozzles on the crucible body has a circular shape.
However, the courts have held that selections of shape are a matter of choice which a person of ordinary skill in the art will find obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. as applied to claims 1-6, 12-17 and 19 above in view of U.S. Patent Pub. No. 2013/0240870 to Kawato et al.
Park et al. disclose the invention substantially as claimed and as described above.
However, Park et al. fail to disclose the transporting apparatus is configured to move the substrate in a direction substantially perpendicular to the first direction.
Kawato et al. disclose an evaporation crucible with a plurality of nozzles substantially arranged along a first direction and movement of the substrate in a direction substantially perpendicular to the first direction in order to perform a deposition method on a large-sized substrate (see, e.g., Figs. 5 and 10, abstract and paras. 136, 171 and 222).
Thus, it would have been obvious to one of ordinary skill in the art at the time the Applicant’s invention was effectively filed to have provided the evaporation crucible with the plurality of nozzles substantially arranged along a first direction and movement of the substrate in a direction substantially perpendicular to the first direction in Park et al. in order to perform a deposition method on a large-sized substrate as taught by Kawato et al.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716